EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric B. Fugett on 21 March 2022.

The claims have been amended as follows: 
Claim 17, line 4: “gun and mount a muzzle device to the threaded forward portion of the gun forward of the mounting member; and”
	Claims 19 and 20 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, the examiner is in agreement with Applicant’s remarks, filed 3 March 2022, with respect to the present claims patentably distinguishing from the art of record. A final search has not revealed prior art that anticipates or makes obvious all limitations.
Regarding claims 17 and 18, the known prior art fails to anticipate or make obvious, in the context of the pertinent claims, an externally threaded mounting member defining a threaded central aperture through which a threaded forward portion of the gun is receivable to mount a muzzle device to the threaded forward portion of the gun forward of the mounting member. Prior art to Lessard (applied in the prior Office action) discloses an embodiment (Fig. 1) comprising an externally threaded muzzle device 40 that mounts to an internally threaded 32 mounting member 20. The mounting member 20 therefore cannot function to mount a muzzle device to the threaded portion 11 of the gun 10 since it 
US 2019/0353466 A1 to Kras, US 10,605,558 B1 to Marfione et al., US 10,281,228 B1 to Marfione, US 10,184,745 B1 to Fulton and US 10,969,187 B2 to DeJessa is cited as state of the art muzzle mounting devices having features relevant to the disclosed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JOSHUA T SEMICK/Examiner, Art Unit 3641